Citation Nr: 1404336	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for a heart disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), originally rated as an anxiety disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2009, and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Board remanded the issues for further development in March 2011 and September 2012 to adjudicate the issue of entitlement to revision of the August 2002 rating decision denying entitlement to service connection for diabetes mellitus due to clear and unmistakable evidence.  The issue was adjudicated in a March 2013 rating decision.  Further, the remands requested VA psychiatric examinations, the association of outstanding VA treatment records with the claims file, and a VA examination of the heart.  The examinations were provided and the records were obtained.  Thus, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection for diabetes mellitus; the Veteran did not file a timely notice of disagreement regarding that decision, no new and material evidence was submitted to VA within the applicable appeal period, and the Veteran was denied revision due to clear and unmistakable evidence in a March 2013 unappealed rating decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus has been received since the most recent prior rating decision.

3.  The Veteran was exposed to herbicides in the Republic of Vietnam during his active service and has diabetes mellitus type II that is compensably disabling. 

4.  The Veteran's heart disability did not manifest during service and is not causally or etiologically related to service.  

5.  The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency with anxiety sleep impairment; however, the preponderance of the evidence shows that his psychiatric disability is not productive occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the prior final denial of a diabetes mellitus service connection claim, to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for a 30 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2007, May 2008, and March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate her  claim.  He was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA records have been obtained and he was afforded VA psychiatric examinations that address the nature, extent and severity of his psychiatric disability.   There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

New and Material Evidence - diabetes mellitus

The Veteran's claim to reopen involves a claim of entitlement to service connection for diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record shows that a claim of service connection for diabetes mellitus was originally denied in August 2002.  The Veteran did not file a notice of disagreement regarding the August 2002 rating decision.  The Veteran also did not submit any information or evidence within one year of the August 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).  Finally, revision was denied on the basis of clear and unmistakable evidence in a March 2013 rating decision.  That decision has not been appealed.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

The RO originally denied service connection for diabetes mellitus in August 2002 on the basis that the Veteran did not have service in the Republic of Vietnam.  Since then, the Veteran has submitted lay evidence that the Board finds credible showing that he set foot on land in Vietnam.  As this was not of record at the time of the prior denials and its absence was part of the basis for the prior denial, it raises a reasonable possibility of substantiating the claim.  The Board thus finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for diabetes mellitus.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Diabetes Mellitus

The Board notes that the Veteran served on multiple ships off the coast of Vietnam during the presumptive period.  In July 1972, the Veteran asserted that he flew to DaNang, where he spent an afternoon, after which he was transported to his ship to begin his sea service.  The Board notes that ship logs show that the U.S.S. America was already stationed off the coast of Vietnam at the time of the Veteran's claimed arrival.  His personnel records also show that he started his sea service at that time.  When allowing the Veteran the benefit of the doubt, the Board finds that he is credible to state that he landed in DaNang, Vietnam, prior to his joining his ship.  Therefore, the Veteran is entitled to the presumption of exposure to herbicides.  

As noted above, regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The Veteran has a current diagnosis of diabetes mellitus as noted in his treatment records that is compensably disabling.  Therefore, the Board finds that entitlement to service connection for diabetes mellitus is warranted.  

Service Connection - Heart Disability

The Veteran contends that he has a heart disability that is causally or etiologically related to his active service.  The Veteran has a current diagnosis of cardiac arrhythmia, specifically atrial fibrillation, and hypertension.  

The VA examiner in March 2013 specifically noted that the Veteran does not have a heart disability that falls under the definition of an ischemic heart disability.  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are the only heart-related disabilities that are presumed related to herbicide exposure in Vietnam.  See 75 Fed. Reg. 53,216 (2010).

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See 75 Fed. Reg. 53,216 (2010).  Therefore, the Board finds that the Veteran's atrial fibrillation does not warrant service connection on a presumptive basis.  The Board must then turn to the issue of service connection on a direct basis.  

The Veteran contends that his atrial fibrillation is causally related to service.  He is competent to report his symptoms, but his current account does not indicate anything more than a broad and vague statement that he has a heart disability related to service or to Agent Orange.  The medical evidence is contradictory to this statement.  

The service treatment records are silent regarding any complaint, treatment, or diagnosis of atrial fibrillation during service.  On the December 1978 separation report of medical examination, the examiner noted a clinically normal heart and vascular system.  Additionally, a December 1978 ECG was within normal limits.  

The Veteran was afforded a VA examination in March 2013.  At that time, the examiner diagnosed atrial fibrillation.  He noted that it is less likely than not related to or had its onset during service or within the initial year after separation from service, nor is it caused or aggravated by his service-connected psychiatric disability or any other disability related to service.  The examiner noted that he reviewed medical literature in providing this opinion.  The Veteran's atrial fibrillation had its onset in 2000.  The examiner found no objective evidence for onset during service or within the initial year after separation from service.  He also noted that it is not caused by or aggravated by his service-connected psychiatric disability or any other service-connected disorder.  The Veteran's PTSD and its treatment are not a known cause of atrial fibrillation.  Additionally, the Veteran's hypertension had its onset in 1995.  The Veteran's records document significant alcohol consumption from age 18 through 58 years.  The examiner noted that both hypertension and alcohol consumption are known causes of atrial fibrillation.  

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have atrial fibrillation or hypertension in service or that the disease developed to a compensable degree with his first post-service year.  The Board finds the negative medical opinion and the negative contemporaneous service treatment records and medical examinations to be of more probative value than the Veteran's lay statements regarding the etiology and onset of his heart disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Higher Disability Rating - PTSD

The Veteran asserts that his psychiatric disability is more severely disabling than currently evaluated.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected anxiety disorder with depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides, in part: 

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Here, the Veteran's general anxiety disorder has been combined with her depressive disorder as the symptoms are not distinguishable.  The Board will consider all of the Veteran's psychiatric symptoms together.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his psychiatric disability most closely approximates the criteria for a 30 percent evaluation.  The Veteran's treatment records show consistent difficulty with nightmares and anxiety attacks.  The Veteran has anger and irritability issues, although no history of violence.  His mood was also consistently described as depressed and at his last VA psychiatric examination the examiner estimated that his GAF score was 60 

The Board finds, however, that the preponderance of the evidence shows that the Veteran's general anxiety disorder with depressive disorder is against a finding that the disability most closely approximates the criteria for a 50 percent disability rating.  His symptoms are not productive of occupational and social impairment with reduced reliability and productivity due to a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms do not include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: suspiciousness, panic attacks, or mild memory loss.  The Veteran's main symptoms were depression, irritability, and nightmares, which cause occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and are controlled by continuous medication.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximate the criteria for a 30 percent rating and no more.  As such, his psychiatric disability warrants that evaluation. 

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability, which is manifested by nightmares, irritability, and depressed mood.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, the Veteran's psychiatric symptomatology is consistent with the degree of disability addressed by the rating.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   





ORDER

New and material evidence having been received, a claim of entitlement to service connection for diabetes mellitus type II is considered reopened.

Service connection for diabetes mellitus type II is granted.

Service connection for a heart disability is denied. 

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for PTSD is granted.


REMAND

The Veteran has claimed entitlement to service connection for peripheral neuropathy.  The record does not contain any clear diagnosis of peripheral neuropathy and does not indicate whether any possible neuropathy is causally related to the Veteran's now service-connected diabetes mellitus.  As such, the Board finds that a VA examination is necessary to determine whether the Veteran has peripheral neuropathy related to his diabetes mellitus.  

The Board notes that the Veteran has requested a TDIU due to his disabilities.  The issue of entitlement to TDIU is inextricably intertwined with the rating of the Veteran's now service-connected diabetes mellitus and the issue of entitlement to service connection for peripheral neuropathy.  As the issue cannot be determined until the AOJ assigns a disability rating for the newly service-connected disability and addresses the issue of service connection for peripheral neuropathy, the Board finds that a remand is required to allow the AOJ to readjudicate the issue after completion of the remaining development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his peripheral neuropathy and the impact of his service-connected disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for a VA examination regarding the any peripheral neuropathy.  The examiner should review the claims file, diagnose any peripheral neuropathy, and address the following questions:

a.)  Is it at least  as likely as not that the Veteran's peripheral neuropathy is causally or etiologically related to the Veteran's service-connected diabetes mellitus?  

c.)  Is it at least as likely as not that any diagnosed peripheral neuropathy is aggravated by the Veteran's service-connected diabetes mellitus?

3.  Assign disability ratings for the newly service-connected diabetes mellitus type II and, if found to be present and service-connected, peripheral neuropathy.  

4.  Then, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

The examiner must state whether it is at least as likely as not that he is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, without regard to his age and any nonservice-connected disabilities.  

In addressing the functional effects of the Veteran's diabetes mellitus and psychiatric disability on his occupational functioning generally, the examiner should consider his employment history, educational background.  

The examiner must provide a rationale for all opinions expressed, which should be set forth in a legible report.

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


